Case 6:19-cr-00236-PGB-GJK Document1 Filed 11/06/19 Page 1 of 5 PagelD 1

7HO NOV -4 PY 3: 98
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA: s: Favgt GouRT
: ai oy aE FLO ipa
ORLANDO DIVISION *" ecu FLORIDA

UNITED STATES OF AMERICA

v. Case No. 6:19-cr-D3e OAL Ad0@ate
21 U.S.C. § 846
21 U.S.C. § 841(a)(1)

JACQUELYN ANNE RAWDING
JESSIE LEE MARTINEZ

INDICTMENT

The Grand Jury charges:
COUNT ONE
Beginning on an unknown date and continuing through on or about
June 18, 2019, in the Middle District of Florida, the defendants,

JACQUELYN ANNE RAWDING
and

JESSIE LEE MARTINEZ,

did knowingly, willfully, and intentionally conspire with each other and other
persons, both known and unknown to the Grand Jury, to distribute and
possess with intent to distribute a controlled substance, which violation
involved a mixture and substance containing a detectable amount of fentanyl,

a Schedule II controlled substance, and which resulted in the death of a person
Case 6:19-cr-00236-PGB-GJK Document1 Filed 11/06/19 Page 2 of 5 PagelD 2

R.O. on or about June 15, 2019, and is therefore punished under 21 U.S.C. §
841(b)(1(C).
All in violation of 21 U.S.C. § 846.
COUNT TWO
On or about June 18, 2019, in the Middle District of Florida, and
elsewhere, the defendants,

JACQUELYN ANNE RAWDING
and

JESSIE LEE MARTINEZ,

aiding and abetting one another, did knowingly and intentionally possess with
intent to distribute a controlled substance, which violation involved a mixture
and substance containing a detectable amount of fentanyl, a Schedule II
controlled substance, and is therefore punished under 21 U.S.C. §
841(b)(1)(C).

In violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C) and 18 U.S.C. § 2.

FORFEITURE

1. The allegations contained in Counts One and Two are

incorporated by reference for the purpose of alleging forfeiture pursuant to the

provisions of 21 U.S.C. § 853.
Case 6:19-cr-00236-PGB-GJK Document1 Filed 11/06/19 Page 3 of 5 PagelD 3

2. Upon conviction of a violation of 21 U.S.C. §§ 841 or 846, the
defendants shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(1)
and (2), any property constituting, or derived from, any proceeds the
defendants obtained, directly or indirectly, as a result of such violation, and
any property used, or intended to be used, in any manner or part, to commit,
or to facilitate the commission of, such violation.

3. If any of the property described above, as a result of any acts or

omissions of the defendants:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party; .

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property, which cannot
be divided without difficulty,
Case 6:19-cr-00236-PGB-GJK Document1 Filed 11/06/19 Page 4 of 5 PagelD 4

the United States shail be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p).

OT Kull —

 

 

F oreperson
MARIA CHAPA LOPEZ
United States Attorney
» GA FEL
Dana E. Hill

Assistant United States attomey

By: Sara CH

Sara C. Sweeney
Assistant United States Attorney
Deputy Chief, Orlando Division
Case 6:19-cr-00236-PGB-GJK Document1 Filed 11/06/19 Page 5 of 5 PagelD 5

FORM OBD-34
November 19

No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Orlando Division

THE UNITED STATES OF AMERICA
vs.

JACQUELYN ANNE RAWDING
JESSIE LEE MARTINEZ

 

INDICTMENT

Violations: 21 U.S.C. § 846
21 U.S.C. § 841(a)(1)

 

 

 

Filed in open court this 6" day of November, 2019.

 

? '

Clerk

 

GPO 863 525

Bail $
